FILED
                            NOT FOR PUBLICATION                            DEC 04 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-10666

               Plaintiff - Appellee,             D.C. No. 4:11-cr-03907-JGZ

  v.
                                                 MEMORANDUM*
JUAN VASQUEZ-ALMANZA,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                    Jennifer G. Zipps, District Judge, Presiding

                           Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       Juan Vasquez-Almanza appeals from the district court’s judgment and

challenges his guilty-plea conviction and 51-month sentence for reentry after

deportation, in violation of 8 U.S.C. § 1326. Pursuant to Anders v. California, 386
U.S. 738 (1967), Vasquez-Almanza’s counsel has filed a brief stating that there are

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
no grounds for relief, along with a motion to withdraw as counsel of record. We

have provided Vasquez-Almanza the opportunity to file a pro se supplemental

brief. No pro se supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                          2                                 12-10666